Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coat layer of claim 13 and the plurality of coat layers of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  the limitation “the circuit board” should read --the each of the plurality of probes--. See US publication ¶0053-0054.  Appropriate correction is required. To expedite the prosecution, the Examiner has made above assumption. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crafts et al. (US 2011/0018566 A1) in view of Jang et al. (US 2012/0135260 A1) and Wang et al. (US 7400159 B2).
Regarding claim 1, Crafts et al. (hereafter Craft) at Abstract discloses a vertical probe card [fig. 1l-1n], comprising: a circuit board [122]; and a probe set, electrically coupled to the circuit board, wherein the probe set comprises a plurality of probes [plurality of 112], each of the plurality of probes comprises a plurality of NanoTubes of vertical pillars [¶0048, ¶0055] that are arranged in a predetermined crystal orientation [crystal orientation of Carbon or Germanium NanoTubes, ¶0217]; wherein each of the plurality of probes further comprises a tip [156], which is configured to substantially [ICs], such that the circuit board is configured to test [¶0047] the chip via the tip. 
Craft discloses all the elements. Craft is silent about said each of the plurality of probes comprises a plurality nanotwinned copper pillars that are arranged in a predetermined crystal orientation. Jang et al. at Abstract discloses a plurality nanotwinned copper pillars [¶0005, ¶0028-0029] that are arranged in a predetermined crystal orientation [(111) direction, ¶0054]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use teaching of Jang to modify the probe card of Craft, in order to obtain advantages Jang have to offer (see ¶0032, ¶0199).
Regarding claim 2, Jang discloses the predetermined crystal orientation comprises a group selected from (1,1,1) [111], (1,2,1), and (2,2,2). 
Regarding claim 3, modified Crafts discloses the circuit board is further configured to transmit a test signal [using ATE, ¶0263, ¶0239] to the chip via the tip; and wherein the circuit board is further configured to receive a response signal from the chip via the tip; and wherein the response signal is generated in response to the test signal. 
Regarding claim 4, modified Crafts discloses the circuit board is further configured to analyze the response signal to diagnose a yield status of the chip [0009]. 
Regarding claim 5, modified Crafts discloses the each of the plurality of probes comprises a stud [116, ¶0071], which is configured to detachably engage [fig. 1h] the probe to the circuit board, such that the probe is relatively unmovable with the circuit board. 
[as shown], a cone, and a polyhedron. 
Regarding claim 7, modified Crafts discloses the each of the plurality of probes comprises a shape selected from the following group: a cuboid, a cylinder and a curved cylinder [due to pads, ¶0104]. 
Regarding claim 8, modified Crafts discloses the tip comprises a flat surface [254], which is configured to substantially contact the chip. 
Regarding claim 9, modified Crafts discloses the tip comprises a cone body and a pinpoint [256] that connects the cone body, wherein the pinpoint is configured to substantially contact the chip. 
Regarding claims 10-12, as stated above, modified Crafts discloses the tip with shape. They are silent about the tip comprises a capped cone body and a flat pinpoint that connects the capped cone body, the tip is pillar-shaped, the tip is curve-shaped. Use of different shapes i.e. a capped cone body and a flat pinpoint, the tip is pillar-shaped, the tip is curve-shaped is old and well known in art for the person having ordinary skill in the art before the filing date to obtain same purpose/advantage that modified Crafts have to offer. 
Regarding claim 13, modified Crafts discloses all the elements. They are silent about the each of the plurality of probes comprises a coat layer, which is configured to substantially coat each of the plurality of probes. Wang et al. (hereafter Wang) in similar environment at fig. 5 discloses a coat layer 40 on nanotubes bundle 30 by electroplating to obtain good mechanical, electrical and physical properties. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to 
Regarding claim 14, Wang discloses the coat layer is made of metal [metal covered material 40 i.e. copper] and/or an organic material. 
Regarding claim 15, Wang discloses the each of the plurality of probes comprises a plurality of coat layers [bonding material and covered material], which are configured to substantially coat each of the plurality of probes. 
Regarding claim 16, Wang discloses the each of the plurality of coat layers is made of metal and/or an organic material [copper, gold] 
Regarding claim 17, modified Crafts discloses each of the plurality of probes [116, ¶0071], which is configured to abut and engage the circuit board. 
Regarding claim 18, Jang discloses the plurality of nanotwinned copper pillars are fabricated by chemical plating [electroplating/metal plating].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 7, 2021